Exhibit 99.1 NEWS Contacts: Investors/Analysts: Brian J. Radecki - Chief Financial Officer (301) 664-9132 bradecki@costar.com Media: Timothy J. Trainor - Communications Director (301) 280-7695 ttrainor@costar.com CoStar Group, Inc. Announces Third Quarter 2008 Results Year over Year Net Income Doubles for the Fourth Consecutive Quarter; Company Again Raises Earnings Outlook for Fourth Quarter 2008 BETHESDA, MD – October 29, 2008 – CoStar Group, Inc. (NASDAQ: CSGP), the number one provider of information/marketing services to the commercial real estate industry, today announced that its third quarter 2008 net income increased 104% to $6.6 million, or $0.34 per diluted share, compared to $3.3 million, or $0.17 per diluted share for the same period a year ago. EBITDA (earnings before interest, taxes, depreciation and amortization) for the third quarter of 2008 was $15.5 million, an increase of 95% compared to EBITDA of $8.0 million for the third quarter of 2007. Revenues for the third quarter of 2008 increased 9.0% to $53.8 million compared to $49.3 million for the third quarter of 2007. U.S. subscription revenue increased 1.2% from the second quarter to the third quarter of 2008. As of September 30, 2008, the company had $213.2 million in cash, cash equivalents, short-term and long-term investments, an increase of $14.9 million since June 30, 2008, and no long-term debt. Year 2007-2008 Quarterly Results (in millions, except per share data) 2007 2008 Q1 Q2 Q3 Q4 Q1 Q2 Q3 Revenues $ 44.8 $ 47.8 $ 49.3 $ 50.8 $ 52.3 $ 53.5 $ 53.8 EBITDA 5.0 4.2 8.0 16.8 11.5 12.8 15.5 Net income 1.8 1.2 3.3 9.7 5.0 5.4 6.6 Net income per share - diluted 0.09 0.06 0.17 0.50 0.26 0.28 0.34 Weighted average outstanding shares - diluted 19.2 19.3 19.5 19.5 19.4 19.5 19.6 “Market conditions have clearly deteriorated as a result of the ongoing global financial crisis and have produced volatility in our business,” said CoStar Group President and CEO Andrew C. Florance. “However, current market conditions are also creating significant new demand for high quality, research-verified information to evaluate, assess and quantify risk throughout commercial real estate portfolios.” “Following the investments we made over the past several years expanding our market coverage in the U.S. and U.K., we continue to see a huge potential market for CoStar’s information services,” Florance continued. “With our relatively fixed cost structure already in place, we believe there is significant opportunity for additional high-margin revenue growth.” As of the end of the third quarter of 2008, demand for CoStar’s subscription-based information services remained strongas the company added 5,144 net new paying subscribers for a total of 92,199, compared to 87,055 for the third quarter 2007. The 12-month trailing customer renewal rate for CoStar’s subscription-based services was approximately 90%. “In the second quarter of 2007, we set a goal to dramatically increase our then-companywide EBITDA margin of 9% to a 30% EBITDA margin in our U.S. operations by the end of 2008,” stated Florance.“I am pleased to announce that we exceeded that goal ahead of schedule with this past quarter’s results of a 33% EBITDA margin in the U.S. We expect to maintain or exceed the 30% U.S. EBITDA margin through the rest of this year, 2009 and 2010. We are also well on our way of achieving our goal of break-even in our international operations.” “We continue to believe our goal of $100 million of annualized EBITDA for the company by the end of 2010 is achievable based on the current economic and commercial real estate environments. However, the weakening economic outlook and ongoing financial instability may result in a slower rate of revenue growth in the near-term,” he added. “We fully expect to manage our business through the current environment and to capitalize on our stable subscription-based business model to achieve our earnings goal.” Slower third quarter revenue growth was a result of unfavorable foreign currency exchange rates, declining non-subscription-based revenue combined with slower revenue growth for subscription-based services during the quarter.
